Per Curiam.
This case was before this court, and determined by us *135as reported in 112 Neb. 675, to which reference is here made for a statement of the issues, as well as for the facts determined and the law of the case announced. It is sufficient to say, however, that in such determination certain facts were conclusively found, and the law governing the case as an entirety announced, and the case was remanded with specific directions as to other facts indicated by the opinion and mandate issued, which were to be determined by the trial court on additional evidence, if so desired, and the trial court was directed to enter judgment in harmony with such opinion. In furtherance of which, additional evidence was taken, findings had, and judgment rendered, from which the plaintiffs appeal.
The case was submitted to Commission Division No. 2, opinion rendered modifying the judgment of the trial court, motion for rehearing then lodged and case set for hearing before the court on such motion. For reversal, plaintiffs challenge the judgment of the trial court for the following reasons, in substance: First, for errors occurring at the trial in the introduction of evidence; and, second, that the respective findings of the trial court upon which judgment was entered are not supported by the evidence. We have carefully considered the entire record, together with the able briefs presented, and conclude: That the findings of fact, and the law applied, by the trial court at such second hearing are in strict harmony with the law as announced in such previous opinion; that such findings of fact are supported by the weight of the evidence so introduced, and Clearly cover the issues presented by the pleadings in the case, which pleadings are the same as those upon which the original trial was held; and that error was not committed by such trial court in excluding.the evidence offered by the plaintiffs.
It therefore follows that the judgment rendered on the opinion of the commission should be, and is, vacated, and the judgment of the trial court, in all things,
Affirmed.